IN THE SUPREME COURT OF THE STATE OF DELAWARE

AARON FRIED,               §
                           §                 No. 84, 2021
      Plaintiff Below,     §
      Appellant,           §
                           §                 Court Below—Court of Chancery
      v.                   §                 of the State of Delaware
                           §
INTERSECT LABORATORIES     §
INC. and ANKIT GORDHANDAS, §                 C.A. No. 2020-0408
                           §
      Defendants Below,    §
      Appellees.           §

                          Submitted: November 3, 2021
                          Decided:   November 16, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES,
Justices.
                                     ORDER

      This 16th day of November 2021, after careful consideration of the parties’

briefs and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in its Order dated February 18, 2021.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice